Title: To Thomas Jefferson from Frederick Winslow Hatch, 15 June 1825
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear Sir.Wednesday 15th June —25—Benjamin has gone thro’ & revis’d the full course prescrib’d in order to being admitted into the Mathematical Class at the University, & from a conversation which I had a few days since with mr Key, I imagine the present is the best time that will offer during the session at the University for his entering there. Mr Keys’ Class are now entering upon Geometry, & he advises students who intend taking his course, to enter now.—My session extended so as to cover lost time, will end in a few days, so that Benjamin even if he should continue till the close will derive no further material benefit.—Lewis has become so inattentive to his studies, & in his general demeanor, so boisterous & so disrespectful to me, that I have been constrain’d to request his absence during the few days of the session remaining.—My school has been so  thin for the last five months that it has ceas’d to be an object with me to continue it, except as regards a few small boys whom I can associate in my own house with my children.—I am Sir with many thanks for your numerous favors & kind attentions, & with the best wishes for your speedy restoration to healthVery Respet’y yoursF W Hatch